UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1860



ARTHUR O. ARMSTRONG,

                                               Plaintiff - Appellant,

          versus


BENJAMIN S. MARKS, JR.; H. TERRY HUTCHENS;
CONNIE INVERSTINE; UC LENDING CORPORATION;
BRENDA FLINCLUM,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-00-45-1)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong appeals the district court’s order denying

his motion for leave to file a complaint.    We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Armstrong v. Marks, No. MISC-00-45-1 (M.D.N.C. June 12, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2